Citation Nr: 0426240	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disabilities, to include a scar on the base of the skull, 
head pain, a psychotic condition, and an enlarged optic nerve 
on the right side, all claimed to have resulted from 
Department of Veterans Affairs (VA) hospitalization, or 
medical or surgical treatment in May 1985.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the VA 
Regional Office (RO) in Louisville, Kentucky.  A hearing was 
held at the RO before the undersigned Member of the Board in 
July 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO made a mistake by denying 
his claim for compensation, and that his current disabling 
problems are due to head injury sustained in connection with 
surgery performed at the VA Medical Center in Louisville, 
Kentucky in May 1985.  The appellant's claim for compensation 
is premised on 38 U.S.C.A. § 1151.  Title 38, U.S.CA. § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed after that date, 
the version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
The veteran testified that he previously filed a tort claim 
in connection with the surgery that is also the basis for his 
claim under 38 U.S.C.A. § 1151.  Significantly, however, the 
records pertaining to the resolution of that tort claim have 
not been obtained.  

The Board notes that in many cases where a tort claim has 
been filed, the medical center will have the matter reviewed 
by medical professionals for the purpose of determining 
whether the care provided fell below the appropriate 
standard.  A report of contact between the RO and the VAMC 
shows that the VAMC indicated that it would provide copies of 
pertinent medical records from May 1985 through November or 
December 1985, along with a signed statement showing that no 
investigation of the claimed incident was done.  The medical 
records were subsequently received by the RO, but the 
promised statement that there was no investigation was not 
provided.  

The Board is of the opinion that additional efforts must be 
made to determine whether any such investigation report 
and/or medical opinion exists, and if so, it should be 
obtained for review in connection with the claim for benefits 
under 38 U.S.C.A. § 1151.  Under the new act, the VA has an 
obligation to secure records in the custody of the Federal 
government, such as military records or VA treatment records, 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  In addition to 
involvement by the affected medical center, tort claims 
generally are reviewed by the VA regional counsel.  Any 
pertinent records from that office should also be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the VA medical 
center and the VA regional counsel and 
request all available documents 
pertaining to the tort claim reportedly 
filed by the veteran, to include any 
investigation report or medical opinion 
which was prepared regarding the issue of 
whether the care provided to the veteran 
fell below the appropriate standard of 
care.  Efforts to obtain such records 
should continue unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.  If there is no 
record of the veteran having filed a tort 
claim, this should be documented in 
writing by the Regional Counsel's office.   

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




